Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 1 of 32




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-01273-PAB-KLM
  (Consolidated with Civil Action No. 19-cv-01694-PAB-KLM)

  BRAYDON K., by and through his parents and next friends,
  MARK K. and MICHELLE K.,

        Plaintiffs,

  v.

  DOUGLAS COUNTY SCHOOL DISTRICT RE-1,

        Defendant.


  DOUGLAS COUNTY SCHOOL DISTRICT RE-1,

        Plaintiff,

  v.

  B.K., a minor, by and through his parents and next friends,
  MARK K. and MICHELLE K.,

        Defendants.

  _____________________________________________________________________

                                  ORDER
  _____________________________________________________________________

        This matter is before the Court on the Complaint [Docket No. 1]1 of the Douglas

  County School District RE-1 (“the school district”) and its Opening Brief [Docket No.




        1
        The school district’s complaint was originally filed in case number 19-cv-01694-
  PAB-KLM.
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 2 of 32




  35].2 In its complaint, the school district requests that the Court reverse two decisions

  of the State of Colorado, Office of Administrative Courts: (1) a decision that the school

  district failed to provide a free appropriate public education (“FAPE”) under the

  Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq., to plaintiff

  Braydon K; and (2) a decision that the school district did not provide Braydon’s parents

  with meaningful participation in developing his individualized educational program

  (“IEP”). Docket No. 1 at 12. 3 In its appellate brief, the school district only raises

  arguments concerning whether the school district provided a FAPE. See Docket No.

  35. The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 20 U.S.C.

  § 1415(i)(3)(A).

  I. FACTUAL BACKGROUND4

         Braydon K. was born in 2004. AR at 248.5 When Braydon was four years old,

  he was found unattended on a city bus. AR at 1075. He was placed in foster care with

  Michelle K. and Mark K (“Braydon’s parents”), who eventually adopted him. Id. Before

  being placed in the care of his parents, Braydon had experienced homelessness and



         2
          All references to the docket will refer to case number 19-cv-01273-PAB-KLM
  unless otherwise noted.
         3
             This citation references the docket in case number 19-cv-01694-PAB-KLM.
         4
           In recounting these facts, the Court gives due weight to the factual findings of
  the administrative law judge (“ALJ”), which appear to be largely unchallenged by the
  parties. See L.B. ex rel. K.B. v. Nebo Sch. Dist., 379 F.3d 966, 974 (10th Cir. 2004).
         5
          The administrative record consists of one volume of conventionally filed
  materials. Docket No. 31. The record will be cited in this ordered as “AR” followed by
  the page number.

                                                2
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 3 of 32




  neglect. AR at 1076. Within the first few years of having custody, Braydon’s parents

  submitted him to a psychological evaluation. AR at 1079. Braydon was diagnosed with

  attention deficit hyperactivity disorder (“ADHD”), post-traumatic stress disorder

  (“PTSD”), and dyspraxia (impaired motor condition). AR at 1079-80.

         From early on, Braydon had difficulty with boundaries and was defiant when

  faced with authority. AR at 1077-78. In the fifth and sixth grades, Braydon’s behavioral

  issues escalated. AR at 1078, 1080. At home, he was stealing from his family and

  from the grocery store, and he ran away from home more than once. AR at 1078, 1086.

  At school, he was insubordinate and disruptive to the point where teachers could not

  instruct other students when he was present. AR at 1083, 1085. Due to these

  behavioral issues, Braydon began attending school in a shortened school day. AR at

  1083-84.

         For the 2016-17 school year, Braydon’s parents enrolled him in a special

  education program at the Front Range Christian School (“Front Range”). AR at 1088-

  89. He continued to engage in disruptive behaviors and was not permitted to return to

  Front Range the following school year. Id. In the summer of 2017, Braydon’s therapist,

  Jennifer Platt, recommended that Braydon’s parents meet with Rob Metzler, an

  educational consultant. AR at 1105-06. Mr. Metzler recommended that Braydon

  undergo a thirty-day evaluation at Northwest Passage, an assessment facility in

  Frederic, Wisconsin. AR at 1053-54. At Northwest Passage, Braydon was examined

  by a clinical psychologist, a child and family therapist, a psychiatric nurse practitioner,

  and a developmental pediatrician. AR at 1183. A neuropsychological evaluation


                                               3
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 4 of 32




  placed Braydon’s intellectual abilities in the low-average range. AR at 274.

  Emotionally, he showed signs of hyperactivity, somatization, attention problems, and

  mild to moderate anxiety, depression, and aggression. AR at 276. Braydon was

  diagnosed with disinhibited social engagement disorder, ADHD, and an anxiety

  disorder that manifests in nervousness, worrying, fearfulness, and extreme emotional

  sensitivity, as well as a developmental coordination disorder that prevents him from

  staying on task and leads to severe difficulty tolerating emotional distress. AR at 276-

  77. The evaluation indicated that Braydon “needs firm, consistent, and concrete

  guidelines with immediate positive and negative consequences.” AR at 278. The

  evaluation recommended “a structured environment” for Braydon “that provides clear

  expectations for his behavior.” Id. Northwest Passage’s Child and Family Assessment

  recommended that “Braydon reside in an emotionally neutral environment that can be

  firm, yet calm when providing redirections in a non-critical manner.” AR at 265.6

  Northwest Passage further recommended “milieu therapy,” which is structured,

  consistent therapy “with integrated therapeutic interventions with [in-the-moment]

  training opportunities.” AR at 265. It indicated that Braydon needed caregivers who

  could provide consistent supervision and who could model healthy interpersonal

  behaviors, such as boundary setting, effective communication, consistency, patience,

  and support. Id. The assessment did not include any education-specific findings. AR

  at 262-66. In the Northwest Passage psychiatric progress note, the nurse practitioner



        6
         Braydon’s mother believed that the family was not able to provide the
  emotionally neutral environment recommended by Northwest Passage. AR at 1097.

                                              4
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 5 of 32




  opined that “Braydon requires a therapeutic residential program for ongoing mental

  health care.” AR at 252. The noted benefits of the residential program were that it

  would provide a higher level of medication management as well as constant

  supervision to determine the efficacy of the medications. Id. Further, the program

  would provide an environment where Braydon could identify and learn skills and then

  practice using them in his living environment. Id.

         In Northwest Passage’s assessment team summary, it was recommended that,

  “[a]t this time,” Braydon “receive intensive services in a therapeutic residential

  program.” Id. Mr. Metzler presented Braydon’s parents with a list of schools that he

  believed might appropriately serve Braydon’s needs. AR at 1100-01. One of the

  schools listed was the Wediko School in Windsor, New Hampshire (“Wediko”). Id.

  Wediko provides a highly structured environment that employs the recommended

  milieu approach in which every minute of the day has therapeutic value. AR at 1480.

         Braydon’s parents filled out an application for Braydon to attend W ediko. AR at

  1118-19. The application process involved an interview with Braydon’s parents and a

  half-day interview and meeting with Braydon. Id. Because Braydon’s parents had not

  yet secured an alternative placement for Braydon, they re-enrolled Braydon in the

  school district effective August 8, 2017. AR at 218, 1103. They shared the Northwest

  Passage assessment with the school district for purposes of developing a new IEP. AR

  at 1105-07. In the meantime, on August 15, 2017, W ediko informed Braydon’s parents

  that it had a spot available for Braydon. AR at 1103. Braydon started at the school on




                                               5
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 6 of 32




  August 21, 2017. AR at 1454.7

        Braydon had a difficult time adjusting to his placement at Wediko. AR at 1415.

  He was kicking, pushing, and elbowing other students and exposed himself to staff on

  multiple occasions. AR at 1415-16. Mr. Russell Bloch, the senior clinical supervisor at

  Wediko, testified at the hearing that this behavior led to Braydon being physically

  restrained, on average, more than other students. AR at 1421-22. Each time that a

  student needs to be physically restrained or engaged in “extreme behavior,” Wediko

  prepares a critical incident report (“CIR”) documenting the event. AR at 1421. Mr.

  Bloch testified that Braydon acquired approximately five times the number of CIRs than

  is typical for other Wediko students, and that most of Braydon’s CIRs resulted from

  behavior outside of school hours. AR at 1422. Of thirty-one CIRs recorded between

  August 22, 2017 and January 23, 2018, only one occurred during school hours. AR at

  164-67.8 From “the end of January 2018” until April 10, 2018, six additional CIRs were

  recorded, five of which occurred outside of school hours. AR at 197.

        Wediko took several steps to support Braydon’s educational progress. Tobias

  Iselin, the chief administrator of Wediko, testified that Braydon and a small number of

  other students stay in a single classroom with a small number of other students, where

  teachers come to teach them, as opposed to those students goi ng from classroom to



        7
         Braydon’s parents currently pay costs associated with Braydon’s education at
  Wediko. AR at 1062.
        8
           The record indicates that thirty-five CIRs were recorded during this time period,
  but includes information concerning the time of day at which the behavioral incident
  occurred for only thirty-one of the thirty-five CIRs. AR at 164.

                                              6
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 7 of 32




  classroom like other Wediko students. AR at 1476-77. Mr. Bloch indicated in his

  testimony that “Braydon essentially requires constant adult attention,” but that the

  attention need not be one-on-one. AR at 1429.

        The evidence establishes that Braydon has experienced “measurable progress”

  at Wediko since his enrollment. AR at 1440. Mr. Bloch testified that, compared to

  when he started at Wediko, Braydon displays fewer extreme behaviors, has fewer

  verbal outbursts, and has been able to maintain friendships with other students. AR at

  1413. Mr. Iselin testified that Wediko has “seen the intensity of [Braydon’s] behaviors in

  the classroom reduced” and has “seen him be able to respond better to teachers.” AR

  at 1483. Mr. Iselin explained that behavior that initially would have required Braydon to

  leave the classroom may now just require a reset back to his desk area. Id. However,

  Mr. Iselin testified that Braydon experiences a regression in these skills when he leaves

  the classroom and, the longer that he is away from a structured environment, the more

  behavioral issues resurface. AR at 1484; see also AR at 1414 (Mr. Bloch testifying that

  they “see regression after home visits”). Mr. Bloch stated in his testimony that he

  believes Braydon requires a residential treatment program in order to “receive a basic

  education, as well as to just be able to have some of the basic kind of enrichment

  experiences that one would want for every kid.” AR at 1437-38. Mr. Iselin testified that

  he cannot “have a definitive answer” as to what environment Braydon requires as he

  has only seen Braydon as a residential student. AR at 1485-86. He stated that

  Braydon “definitely . . . needs a highly structured environment to access the current

  curriculum.” AR 1486. With regard to residential care, Mr. Iselin testified that Braydon


                                              7
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 8 of 32




  “paint[s] a picture of somebody who needs residential care,” specifically in the context

  of “the behavior and social/emotional piece.” Id.9

         While Braydon was enrolled at Wediko, Braydon’s parents continued to work

  with the school district to develop a new IEP for Braydon to determine whether Braydon

  required additional services that were provided by Wediko, but which the school district

  could not provide. On September 28, 2017, Braydon’s parents signed a consent for

  evaluation of Braydon, which was given to them by the school district. AR at 1104. In

  addition, Braydon’s parents gave the school district a release to discuss Braydon’s

  situation with Wediko officials. AR at 1107. On November 15, 2017, the school district

  obtained Braydon’s records from Front Range. AR at 1619-20. According to the ALJ,

  other than a Test of Written Language (“TOWL”) that it administered to Braydon over

  the 2017 winter break, the school district relied entirely on testing done by Northwest

  Passage to determine Braydon’s strengths and weaknesses for IEP purposes. AR at

  127. A meeting was held on January 25, 2018 between Braydon’s parents and school

  district officials to determine whether Braydon was eligible for support under the IDEA.

  AR at 1111. Braydon was determined to be eligible for an IEP. AR at 174-180. A

  meeting to develop Braydon’s IEP was scheduled between Braydon’s parents, the

  school district, and Wediko officials for February 16, 2018, but was postponed due to a

  school district employee’s family emergency. AR at 1767-77.


         9
           Mr. Iselin further testified that, for example, in the residence, staff members can
  coach Braydon concerning inappropriate comments he may make, but “if Braydon was
  [making those comments] in the community or at a friend’s house, parents would likely
  be calling and saying, [‘]We don’t want our son or daughter to hang out with you.’” AR
  at 1486-87.

                                               8
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 9 of 32




        On February 9, 2018, the school district’s liaison for out-of-district placements,

  Betsy Peffer, contacted a school called Shiloh House in Littleton, Colorado regarding

  Braydon. AR at 620-21. Shiloh House serves approximately thirty-five to forty students

  and provides treatment for children with needs similar to Braydon’s. AR at 1360-62.

  Staff at Shiloh House are trained on principles of trauma-informed care, administering

  medication, deescalation, instructional delivery, and behavior management. AR at

  1367. Shiloh House offers individual, group, family, and crisis-management therapy

  through master-level clinicians. AR at 1369-72. The ALJ found that Shiloh’s services

  “substantially conform to the notion of ‘milieu approach’ discussed by Dr. [Robert] Law10

  and Mr. Bloch.” AR at 131. Shiloh House indicated that it could accept Braydon into its

  day-treatment program. AR at 1057. This contact with Shiloh House occurred before

  an IEP team decision had been made. AR at 1771-73. School district officials did not

  inform Braydon’s parents that they had been in contact with Shiloh House; when Shiloh

  House asked Ms. Peffer if it could reach out to Braydon’s family, Ms. Peffer replied in

  the negative. AR at 626.

        The IEP meeting was held on April 10, 2018 between Braydon’s parents, the

  school district, and Wediko officials. AR at 652-660. Before the meeting, Wediko

  provided the school district with a completed IEP draft, a functional behavioral

  assessment, and a behavior intervention plan that it had prepared for Braydon. AR at

  1435. Braydon’s mother testified that residential placement was not discussed by the



        10
          Dr. Law is Northwest Passage’s clinical psychologist and head of
  neuropsychological services. AR at 120.

                                              9
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 10 of 32




   IEP team, although she informed the team that residential placement should be

   considered. AR at 1116-17. Ms. Donna Trujillo, the school district’s special education

   director, testified that the IEP team considered keeping Braydon at Wediko, but that the

   team was concerned about the distance between the school and Braydon’s family. AR

   at 1778-79. Ms. Trujillo, on behalf of the school district, offered a day treatment

   placement at Shiloh House at a third and final IEP meeting on April 16. AR at 1777.

   No other school was offered. AR at 1116. The IEP noted, however, that Shiloh House

   “has the option for residential placement should parents [choose] this.” AR at 209.

          The ALJ found that Braydon’s parents did not object to the majority of the IEP,

   see AR at 143,11 and that Braydon’s parents were primarily unhappy with the Shiloh

   House placement. Id. Braydon’s parents performed online research into Shiloh House,

   but did not change their position that Braydon needed residential treatment. AR at

   1147. Ultimately, the school district refused to change the IEP on the basis that “there

   was no information that Braydon requires residential treatment in order to access his

   education and receive [a] FAPE.” AR at 216, 1782. The parents decided to keep

   Braydon enrolled at Wediko. AR at 1597.

   II. PROCEDURAL BACKGROUND

          On July 19, 2018, Braydon’s parents filed a due process complaint with the

   Colorado Department of Education, Office of Administrative Courts, alleging that the

          11
              Braydon’s parents do not take issue with the content of the IEP as it relates to
   Braydon’s current levels of performance, the impact of his disabilities, the statements of
   goals and measurable objectives, the accommodations and modifications, the finding of
   eligibility for extended school year services, or the statement of least restrictive
   environment. AR at 134, 1141-43.

                                               10
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 11 of 32




   school district committed procedural and substantive violations of the IDEA in

   developing Braydon’s IEP. AR at 2-6. Specifically, Braydon’s parents alleged that the

   school district violated the IDEA by (1) not timely determining Braydon’s IDEA eligibility

   and (2) not timely developing an IEP that was reasonably calculated to provide him a

   FAPE. AR at 5. The Office of Administrative Courts held a hearing from January 14 to

   January 17, 2019. AR at 118. The ALJ issued a decision on March 15, 2019. AR at

   138. The ALJ concluded that, based on the testimony of Dr. Law, Ms. Bloch, and Ms.

   Tracy, the IEP was reasonably calculated to facilitate progress on Braydon’s IEP goals.

   AR at 134. The ALJ also found, however, that the parents had established that

   residential treatment was necessary to allow Braydon to receive a FAPE. AR at 136.

   The ALJ found that Wediko fit this description and concluded that Braydon’s parents

   were entitled to reimbursement for Braydon’s placement beginning on April 10, 2018.

   AR at 136. The ALJ also concluded that the school district did not unreasonably delay

   the completion of the IEP process, AR at 137, but that the school district committed a

   procedural violation of the IDEA when it “created an imbalance of information about the

   proposed placement” of Braydon at Shiloh House “that detrimentally impacted [the

   parents’] ability to participate as full-fledged IEP team members. AR at 137-38. The

   ALJ determined, however, that no additional relief was warranted on this point. Id. at

   138.

          On May 2, 2019, before the school district had filed its appeal, Braydon’s

   parents filed – in the above captioned case, 19-cv-01273-PAB-KLM – a Complaint for

   Attorney Fees and Costs seeking an award of attorney’s fees accrued during the ALJ


                                               11
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 12 of 32




   proceedings. Docket No. 1 at 1. The school district appealed the ALJ’s decision on

   June 11, 2019 in what was originally assigned as case number 19-cv-01694-WJM-

   SKC. Docket No. 1. Braydon’s parents answered the complaint and asserted one

   counterclaim alleging an additional error in the ALJ’s decision. Docket No. 9 at 7,

   ¶ 16.12 On June 17, 2019, Braydon’s parents filed a motion for summary judgment on

   the attorney’s fees issue in the above-captioned case. Docket No. 10. On July 22,

   2019, the school district filed Defendant’s Opposed Motion to Stay Proceedings

   [Docket No. 21] and Defendant’s Unopposed Motion to Consolidate [Docket No. 20].

   The school district requested that the above-captioned case, in which Braydon’s

   parents seek attorney’s fees, be stayed pending the resolution of the administrative

   appeal. Docket No. 21 at 4. In addition or in the alternative, the school district

   requested that case numbers 19-cv-01273-PAB-KLM and 19-cv-01694-WJM-SKC be

   consolidated. Docket No. 20 at 4. On July 29, 2019, the Court granted the motion to

   consolidate. Docket No. 23 at 3. The cases were consolidated and assigned to the

   Court under case number 19-cv-01273-PAB-KLM. Id.

          The school district filed its opening brief on November 8, 2019. Docket No. 35.

   Braydon’s parents responded on December 20, 2019, see Docket No. 38, to which the

   school district replied. Docket No. 41. On January 21, 2020, the parties filed a Joint

   Motion for Determination [Docket No. 42] seeking resolution of the administrative

   appeal.



          12
          The preceding two citations reference the docket in case number 19-cv-
   01694-PAB-KLM.

                                               12
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 13 of 32




   III. LEGAL STANDARD

          A. The Individuals With Disabilities Education Act

          The IDEA conditions federal education funding on a state’s compliance with

   certain requirements intended to ensure that states identify, evaluate, and serve

   children with disabilities. See 20 U.S.C. §§ 1412, 1414, 1416. One such r equirement

   is that states establish policies and procedures to ensure that a FAPE is made

   available to every child between the ages of 3 and 21 who is determined to have a

   disability within the meaning of the IDEA. 20 U.S.C. § 1412(a)(1). A FAPE is defined

   as

          special education and related services that –

                 (A) have been provided at public expense, under public
                 supervision and direction, and without charge;

                 (B) meet the standards of the State educational agency;

                 (C) include an appropriate preschool, elementary school, or
                 secondary school education in the State involved; and

                 (D) are provided in conformity with the individualized education
                 program required under section 1414(d) of this title.

   20 U.S.C. § 1401(9). Thus, “[a] FAPE consists of both ‘special education’ and ‘related

   services.’” Jefferson Cty. Sch. Dist. R-1 v. Elizabeth E., 798 F. Supp. 2d 1177, 1179

   (D. Colo. 2011), aff’d, 702 F.3d 1227 (10th Cir. 2012) (citing 20 U.S.C. § 1401(9)).

   “Special education” is defined as “specially designed instruction . . . to meet the unique

   needs of a child with a disability,” while “related services” include “developmental,

   corrective, and other supporting services . . . as may be required to assist a child with a



                                               13
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 14 of 32




   disability to benefit from special education.” 20 U.S.C. §§ 1401(29), 1401(26)(A). “A

   school district satisfies its obligation to provide a FAPE to a disabled child ‘by providing

   personalized instruction with sufficient support services to permit the child to benefit

   educationally from that instruction.’” Elizabeth E., 798 F. Supp. 2d at 1180 (quoting Bd.

   of Educ. of the Hendrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S. 176, 203 (1982)).

          As indicated in § 1401(9)(D), the central mechanism for ensuring delivery of a

   FAPE in the least restrictive environment13 is the individualized education program

   (“IEP”), a “written statement for each child with a disability” that identifies the child’s

   present level of performance, the child’s short- and long-term goals, objective criteria

   for measuring the child’s progress, and the supplementary aids and services necessary

   to meet the child’s educational needs. 20 U.S.C. § 1414(d)(1)(A)(i); see also Honig v.

   Doe, 484 U.S. 305, 311 (1988) (characterizing the IEP as the “centerpiece of the

   [IDEA’s] education delivery system for disabled children”); Murray ex rel. Murray v.

   Montrose Cty. Sch. Dist., 51 F.3d 921, 925 (10th Cir. 1995) (“The IEP is the basic

   mechanism through which th[e] goal of [providing a FAPE] is achieved for each


          13
             The IDEA also requires that children with disabilities receive a FAPE in the
   least restrictive environment (“LRE”). The LRE mandate provides that,

          [t]o the maximum extent appropriate, children with disabilities, including
          children in public or private institutions or other care facilities, [shall be]
          educated with children who are not disabled, and special classes,
          separate schooling, or other removal of children with disabilities from the
          regular educational environment [may occur] only when the nature or
          severity of the disability of a child is such that education in regular
          classes with the use of supplementary aids and services cannot be
          achieved satisfactorily.

   20 U.S.C. § 1412(a)(5); see also 34 C.F.R. § 300.114(a).

                                                 14
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 15 of 32




   disabled child.”). Thus, the determination of whether a child has been provided a

   FAPE in the least restrictive environment turns in large part on the sufficiency of the

   child’s IEP. See, e.g., A.K. v. Alexandria City Sch. Bd., 484 F.3d 672, 675 (4th Cir.

   2007) (“A school provides a FAPE by creating an [IEP] for each child.”). The IEP must

   be “reasonably calculated to enable a child to make progress appropriate in light of the

   child’s circumstances.” Endrew F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1,

   137 S. Ct. 988, 999 (2017).

          Finally, if a disabled child’s parents believe that the school district failed to

   provide a FAPE, 20 U.S.C. § 1412(a)(10)(C)(ii) provides that

          [i]f the parents of a child with a disability, who previously received special
          education and related services under the authority of a public agency,
          enroll the child in a private elementary school or secondary school without
          the consent of or referral by the public agency, a court or a hearing officer
          may require the agency to reimburse the parents for the cost of that
          enrollment if the court or hearing officer finds that the agency had not
          made a free appropriate public education available to the child in a timely
          manner prior to that enrollment.

   However, “parents who unilaterally change their child’s placement . . . without the

   consent of state or local school officials[] do so at their own financial risk. If the courts

   ultimately determine that the IEP proposed by the school officials was appropriate, the

   parents would be barred from obtaining reimbursement.” Sch. Comm. of Burlington v.

   Dep’t of Educ. of Mass., 471 U.S. 359, 373-74 (1985).

          B. Standard of Review

          In reviewing the ALJ decision, the Court “shall receive the records of the

   administrative proceedings;” “shall hear additional evidence at the request of a party;”



                                                 15
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 16 of 32




   and, “basing its decision on the preponderance of the evidence, shall grant such relief

   as the court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C). The Court reviews

   legal challenges de novo, without deference. See O’Toole ex rel. O’Toole v. Olathe

   Dist. Schs. Unified Sch. Dist. No. 233, 144 F.3d 692, 699 (10th Cir. 1998). However,

   “though the statute specifies that review is de novo, the Supreme Court has interpreted

   the requirement that the district court receive the administrative record to mean that

   ‘due weight’ must be given to the administrative proceedings, the fact findings of which

   are considered prima facie correct.” Thompson R2-J Sch. Dist. v. Luke P., ex rel. Jeff

   P., 540 F.3d 1143, 1150 (10th Cir. 2008) (citation and quotation marks omitted).

   IV. ANALYSIS

         A. Whether the School District Provided a FAPE

         The school district argues that “the ALJ expressly found that the day treatment

   setting at Shiloh House was reasonably calculated to implement Braydon’s IEP goals

   and objectives” and that this finding “should have ended the inquiry.” Docket No. 35 at

   22. It argues that the ALJ’s decision that residential placement was necessary for

   Braydon to receive a FAPE is incorrect because “the task of finding resources to

   address [Braydon’s] off-campus behaviors falls to his parents,” and that, generally, the

   residential services at issue here are in place to serve Braydon’s general welfare,

   rather than his educational needs. Id. at 22-23. Braydon’s parents, however, argue

   that the IEP is insufficient to provide a FAPE because it does not include a residential

   placement, which they contend is necessary for Braydon to receive an educational

   benefit. Docket No. 38 at 21.


                                              16
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 17 of 32




          In his decision, the ALJ found that Shiloh House “was shown to offer the milieu

   treatment approach that was established to be appropriate” for Braydon. AR at 134.

   The ALJ determined that, “[w]hether at Shiloh House or Wediko, [Braydon] would be

   educated in a highly structured setting where appropriate behavior interventions and

   mental health supports . . . would be implemented to facilitate progress on the

   Student’s academic and social/emotional goals.” Id. However, the ALJ concluded that

   this was nevertheless insufficient to enable Braydon to receive an educational benefit

   because “the environment in the Student’s home was not appropriate as of April, 2018,

   to permit progress realized during the day to be retained and generalized to a

   reasonable degree.” AR at 136. Specifically, the ALJ noted that Braydon’s mother

   “expressed serious concern that [the parents] would be unable to implement [structured

   behavioral modification strategies] at home as [Braydon] had triggered family

   responses that were not ‘emotionally neutral,’” and that Braydon’s mother feared that, if

   Braydon’s home life could not “reinforce the behavior modification strategies in place at

   school, . . . [Braydon] would regress, potentially leading to his failure on his IEP goals,

   inadequate social/emotional development, elopement, and even criminal conduct.” AR

   at 135. The ALJ also relied upon the deposition testimony of Dr. Law, who “expressed

   reservations about whether the [parents’] home environment was adequate to enable a

   day treatment model to be successful for the Student.” Id.14 The ALJ concluded that

   Braydon’s parents had met their burden of demonstrating that residential placement,



          14
           As the ALJ noted, Dr. Law “did not opine that residential placement was the
   only way to implement a therapeutic lifestyle” for Braydon. AR at 135.

                                                17
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 18 of 32




   offered as a related service under 20 U.S.C. § 1401(26)(A), was necessary for Braydon

   to receive a FAPE. Id. Braydon’s parents argue that this was the correct decision

   because residential placement is necessary to address Braydon’s educational needs

   and thus, must be included in his IEP to provide him a FAPE. Docket No. 38 at 21.

   The school district agrees that the issue in this case is whether the ALJ properly

   classified residential placement as “related services” under the IDEA. Docket No. 35 at

   20-21.

            The IDEA includes an extensive definition of “related services,” including:

            transportation, and such developmental, corrective, and other supportive
            services (including speech-language pathology and audiology services,
            interpreting services, psychological services, physical and occupational
            therapy, recreation, including therapeutic recreation, social work services,
            school nurse services designed to enable a child with a disability to
            receive a free appropriate public education as described in the
            individualized education program of the child, counseling services,
            including rehabilitation counseling, orientation and mobility services, and
            medical services, except that such medical services shall be for
            diagnostic and evaluation purposes only) as may be required to assist a
            child with a disability to benefit from special education, and includes the
            early identification and assessment of disabling conditions in children.

   20 U.S.C. § 1401(26)(A). A number of circuit courts have created tests to determine

   whether a residential service constitutes a “related service” under the IDEA. For

   example, the Third Circuit looks at “whether full-time placement may be considered

   necessary for educational purposes, or whether the residential placement is a response

   to medical, social or emotional problems that are segregable from the learning

   process.” Kruelle v. New Castle Cty. Sch. Dist., 642 F.2d 687, 693 (3d Cir. 1981). The

   Fifth Circuit has set forth the following test: “In order for a residential placement to be



                                                18
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 19 of 32




   appropriate under IDEA, the placement must be 1) essential in order for the disabled

   child to receive a meaningful educational benefit, and 2) primarily oriented toward

   enabling the child to obtain an education.” Richardson Indep. Sch. Dist. v. Michael Z,

   580 F.3d 286, 299 (5th Cir. 2009). “[I]f a child is able to receive an educational benefit

   without the residential placement, even if the placement is helpful to a child's

   education, the school is not required to pay for it under IDEA.” Id. at 300. Meanwhile,

   the Seventh Circuit analyzes whether the services are “primarily oriented toward

   enabling a child to obtain an education” or are rather “services oriented more toward

   enabling the child to engage in noneducational activities.” Dale M. ex rel. Alice M. v.

   Bd. of Ed., 237 F.3d 813, 817 (7th Cir. 2001). According to the Seventh Circuit, “[t]he

   former are ‘related services’ within the meaning of the statute, the latter not.” Id.

          The Tenth Circuit has not ruled precisely on how courts should determine

   whether residential placement constitutes a “related service” for purposes of deciding

   whether a school district provided a FAPE. See Elizabeth E., 702 F.3d at 1235 (“[I]t is

   unnecessary to endorse [any] approach because [the residential placement] is

   reimbursable under a straightforward application of the statutory text.”).15 In Elizabeth

   E., the Tenth Circuit stated that, in determining whether residential placement is

   reimbursable under the IDEA, courts should, inter alia, “determine whether such




          15
            In Elizabeth E., the Tenth Circuit specified that it was not fashioning a new test
   for purposes of determining whether a service is a “related service” under the IDEA, but
   rather was applying the plain meaning of the statute. 702 F.3d at 1237 n.5.

                                                19
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 20 of 32




   additional services can be characterized as ‘related services’ under the Act.”16 Id. at

   1237. The Tenth Circuit has, however, critiqued the approaches found in the Third,

   Fifth, and Seventh Circuits. See id. at 1237-38 (stating that “determining whether a

   child’s needs are ‘segregable’ (as the Third Circuit defines the term), while potentially

   helpful in some instances, is not central to a reviewing court's task in every case” and

   “it is not at all clear that determining whether a placement is ‘primarily oriented toward

   enabling a child to obtain an education’ sheds any light on the question of whether . . .

   additional services provided by a placement are required to assist the child to benefit

   from such instruction.”). According to the Tenth Circuit, IDEA reimbursement claims

   are highly fact-specific, and questions concerning related services center on whether

   the services are required for a particular child to obtain an educational benefit. Id. at

   1238.

           While the appropriate test in the Tenth Circuit to determine whether services

   constitute “related services” under the IDEA is unclear, the parties agree that, to qualify

   as a “related service” under the IDEA, residential placement must be necessary to

   ensure that the student can receive an educational benefit. See Docket No. 35 at 25;

   Docket No. 38 at 2, 21. Federal courts uniformly agree. See Irving Indep. Sch. Dist. v.


           16
             Specifically, the Tenth Circuit stated that courts should (1) determine whether
   the school district provided a FAPE, and if not, (2) determine whether the private
   placement is accredited, and if so, (3) determine whether the private placement
   provides a special education, and if so, (4) determine whether any additional services
   can constitute “related services” under the IDEA. Elizabeth E., 702 F.3d at 1236-37.
   This approach is not applicable to this case, as the Court must determine not simply
   whether the residential services are reimbursable under the IDEA, but whether the
   school district failed to provide Braydon a FAPE by failing to provide him with an IEP
   that included residential services as “related services.”

                                               20
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 21 of 32




   Tatro, 468 U.S. 883, 894 (1984) (stating that school districts must provide only

   “services necessary to aid a . . . child to benefit from special education”) (emphasis

   added); Ashland Sch. Dist. v. Parents of Student R.J., 588 F.3d 1004, 1009 (9th Cir.

   2009) (reimbursement for private, residential placement is appropriate only if it is

   “necessary to provide special education and related services.” (citation and quotation

   omitted) (emphasis added)); Clovis Unified Sch. Dist. v. Calif. Office of Admin. Hearings,

   903 F.2d 635, 643 (9th Cir. 1990) (finding that “mere ‘supportiveness’ [of a student’s

   education] is too broad a criterion to be the test for whether a specific service is

   necessary under the Act to assist a child to benefit from special education”). The Third,

   Fifth, and Seventh Circuit tests similarly require that the related services be necessary

   for the student to receive an educational benefit. See, e.g., Michael Z., 580 F.3d at 300

   (“[I]f a child is able to receive an educational benefit without the residential placement

   . . . the school is not required to pay for it under IDEA.”).

          In Elizabeth E., then-Judge Gorsuch wrote a concurring opinion cautioning of the

   unintended consequences that may flow from an overbroad definition of “related

   services,” similarly focusing on whether the service in question is necessary for a

   student to receive an educational benefit: “a private placement under IDEA is

   permissible only if it is necessary to supply the child with a meaningful educational

   benefit the public school has proven unable or unwilling to supply – not to address

   purely social, emotional, or medical needs.” 702 F.3d at 1244 (emphasis in original).

   “This conclusion unsurprisingly aligns with Congress’s stated purpose in enacting

   IDEA: its wish to ensure public schools address the ‘educational needs’ of ‘children with


                                                 21
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 22 of 32




   disabilities,’ not to force public schools to displace all other social service agencies and

   become the providers of first resort of all medical, emotional, and social care and

   instruction.” Id. (emphasis in original) (quoting 20 U.S.C. § 1400(c)(2)).

          The Court finds the concurrence instructive. The purpose of the IDEA is to

   “ensure that all children with disabilities have available to them a free appropriate

   public education.” 20 U.S.C. § 1400(d)(1)(A). To do so, a school district must provide

   the student with special education and related services that are required to meet the

   student’s educational needs. 20 U.S.C. § 1401(9). However, a school district need not

   provide services that will simply assist or enhance the student’s educational

   experience. Compare O’Toole By & Through O’Toole v. Olathe Dist. Sch. Unified Sch.

   Dist. No. 233, 144 F.3d 692, 708 (10th Cir. 1998) (“[T]he ‘appropriate’ education

   required by the Act is not one which is guaranteed to maximize the child’s potential.”)

   (quotation omitted); see also Thompson, 540 F.3d at 1155 (“The Act does not require

   that States do whatever is necessary to ensure that all students achieve a particular

   standardized level of ability and knowledge. Rather, it much more modestly calls for

   the creation of individualized programs reasonably calculated to enable the student to

   make some progress towards the goals within that program.”). As explained in the

   Elizabeth E. concurrence, a school district is not required under the IDEA to undertake

   social service responsibilities that are not necessitated by the student’s educational

   needs. Thus, to determine whether the residential services here constitute “related

   services” under the IDEA, the Court finds it appropriate to focus on whether these

   residential services are necessary for Braydon to receive an educational benefit.


                                               22
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 23 of 32




          Courts must be careful in determining whether an educational service is

   necessary to permit a student to receive an educational benefit rather than simply

   assistive in the student’s education. “[N]ot all services that can be broadly construed

   as educational are cognizable under IDEA.” Mary T. v. Sch. Dist. of Phila., 575 F.3d

   235, 244 (3d Cir. 2009). “[U]ltimately[,] any life support system or medical aid can be

   construed as related to a child’s ability to learn.” Id. Accordingly, the Court “must

   ‘assess the link between the supportive service or educational placement and the

   child’s learning needs.’” Id. (quoting Kruelle, 642 F.3d at 694) (emphasis added).

   Services that merely tangentially support a child’s education are not eligible for

   reimbursement. See Clovis, 903 F.2d at 643.

          The Court finds that, based on the undisputed facts as established by the ALJ,

   the ALJ erred in finding that the residential placement at Wediko was a “related

   service” under the IDEA. First, the Court finds that the ALJ’s decision is contradictory.

   The ALJ found that the IEP provided by the school district involving the day program at

   Shiloh House would provide the recommended highly structured environment and

   milieu therapy approach, AR at 134, and that the IEP was “reasonably calculated to

   enable implementation of the IEP goals and accommodations,” AR at 136 – goals and

   accommodations which the parents do not contest. AR at 1141-43. A finding that an

   IEP is reasonably calculated to enable a student to meet his or her IEP goals is

   tantamount to a finding that the school district met its obligations under the IDEA. See

   Endrew F., 137 S. Ct. at 999 (“To meet its substantive obligation under the IDEA, a

   school must offer an IEP reasonably calculated to enable a child to make progress


                                               23
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 24 of 32




   appropriate in light of the child’s circumstances.”). If the IEP was reasonably calculated

   to ensure that Braydon receives an education, then residential placement is necessarily

   not a “required service” under the IDEA; the ALJ’s analysis should have stopped there.

   See Elizabeth E., 702 F.3d at 1236 (stating that a hearing officer must “[d]etermine

   whether the school district provided or made a FAPE available to the disabled child in a

   timely manner” and “if it did, the unilateral parental placement is not reimbursable.”).

   The ALJ, however, continued on in his analysis, concluding that, because “the

   environment in the student’s home was not appropriate as of April, 2018, to permit

   progress realized during the day to be retained and generalized to a reasonable

   degree,” Braydon’s parents had “met their burden of demonstrating the necessity of

   residential treatment as a related service to allow the Student to receive a FAPE.” AR

   at 136.

          The Court finds that, based on the undisputed facts, the ALJ erred in finding that

   the residential placement was a necessary “related service” under the IDEA because

   the undisputed facts do not demonstrate that residential placement is necessary for

   Braydon to receive an educational benefit. The Court is persuaded by the analysis in

   Clovis, 903 F.2d 635. In Clovis, the parties agreed that some sort of residential

   placement was necessary for the student to receive an educational benefit, but

   disputed whether a psychiatric hospitalization was necessary or whether a less

   restrictive environment was sufficient. Id. at 641-42. The student’s parents argued that

   the psychiatric hospitalization was necessary for the student to receive any educational

   benefit. Id. at 642. The court looked to whether “placement may be considered


                                               24
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 25 of 32




   necessary for educational purposes, or whether the placement is a response to

   medical, social, or emotional problems that is necessary quite apart from the learning

   process.” Id. at 643 (emphasis added). The court explained the difference between

   services which are necessary for a child to receive an education versus services which

   merely support a child’s education:

          If a child requires, for example, ear surgery to improve his hearing, he
          may learn better after a successful operation and therefore in some
          respects his surgery is “supportive” of his education, but the school
          district is certainly not responsible for his treatment. Similarly, a child who
          must be maintained on kidney dialysis certainly cannot physically benefit
          from education to the extent that such services are necessary to keep him
          alive, but again, it is not the responsibility of the school district to provide
          such maintenance care.

   Id. “[M]ere ‘supportiveness’ is too broad a criterion to be the test for whether a specific

   service is necessary under the Act to assist a child to benefit from special education.”

   Id.

          The Court finds that this case is analogous to the hypothesized cases of a

   hearing-impaired student or kidney-dialysis patient in Clovis: while certain services may

   assist a student’s education, this is insufficient to demonstrate that those services are

   necessary for the child to receive an education and demonstrate that the school district

   is required to provide those services to the family. This is in contrast to those cases in

   which a service not provided by the school district was deemed necessary for the

   student to receive any educational benefit. See, e.g., River Forest Sch. Dist. No. 90 v.

   Ill. State Bd. of Educ., 1996 WL 189279, at *1, *14 (N.D. Ill. Apr. 17, 1996) (finding that

   rehabilitation services that helped “barely communicative” student’s severe



                                                25
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 26 of 32




   communication disabilities were “necessary to assist [the student] to benefit from any

   type of education”); Tatro, 468 U.S. at 892 (concluding that catheterization services

   during school were necessary to provide student with spina bifida with an education

   because services allowed her to remain at school during the day). In these cases,

   without the additional service provided by a non-school-district entity, it would have

   been essentially impossible for the student to receive any sort of education because

   the students would have been unable to participate in educaton.

          In contrast, the facts found by the ALJ in this case do not establish this threat of

   being unable to make progress in school. The ALJ found that, “[w]hether at Shiloh

   House or Wediko, [Braydon] would be educated in a highly structured setting where

   appropriate behavior interventions and mental health supports (including individual and

   group therapies) would be implemented to facilitate progress on the Student’s

   academic and social/emotional goals.” AR at 134. The IDEA “does not authorize

   residential care merely to enhance an otherwise sufficient day program.” Burke Cty.

   Bd. of Educ. v. Denton, 895 F.2d 973, 980 (4th Cir. 1990) (quotation and emphasis

   omitted). “Only ‘[i]f the educational benefits which can be provided through residential

   care are essential for the child to may any educational progress at all [is] residential

   care . . . required under the [IDEA].’” Y.B. v. Bd. of Educ. of Prince George’s Cty., 895

   F. Supp. 2d 689, 706 (D. Md. 2012) (quoting Denton, 895 F.2d at 980) (alteration

   marks and emphasis in original)). The facts here do not demonstrate the necessity of

   residential placement for Braydon’s educational progress. Northwest Passage was the

   first entity to recommend residential placement for Braydon, but it did so for the


                                               26
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 27 of 32




   purpose of aiding Braydon’s “ongoing mental health care” and so that Braydon could

   experience a higher level of medication management and learn behavioral skills. AR at

   252. Thus, this recommendation does not demonstrate that residential placement is

   necessary for Braydon’s educational advancement. See Munir v. Pottsville Area Sch.

   Dist., 723 F.3d 423, 433-34 (3d Cir. 2013) (parents not entitled to reimbursement when

   student was placed at residential facility for mental health, rather than educational,

   needs). And, although Mr. Iselin testified that Braydon may need residential

   placement, his conclusion was expressly based on Braydon’s non-educational needs.

   See AR at 1486 (testifying that he believes that Braydon needs residential placement to

   form friendships, have meaningful relationships with others, and work on his social

   pragmatics).

          While the ALJ noted concern that Braydon would regress in his behavioral

   issues outside of school, which may impact him educationally, such concern does not

   establish that residential placement is necessary for Braydon to receive an educational

   benefit. See O’Toole, 144 F.3d at 708 (“[A]n IEP is not inadequate simply because

   parents show that a child makes better progress in a different program.”) (quotation

   omitted). Of Braydon’s thirty-seven CIRs in the record, only two occurred during school

   hours. AR at 164-67, 197. This indicates that Braydon’s behavioral issues are

   mitigated by a highly structured, milieu-based school setting – which the ALJ found

   would be present at Shiloh House, the placement provided in the IEP – such that he is

   able to participate in the educational process while in this school setting. While

   Braydon’s behavioral problems outside of school hours may necessitate additional


                                               27
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 28 of 32




   intervention, such intervention would be “necessary quite apart from the learning

   process.” Clovis, 903 F.2d 643; see also Ashland Sch. Dist. v. Parents of Student R.J.,

   585 F. Supp. 2d 1208, 1231 (D. Or. 2008), aff’d, 588 F.3d 1004 (9th Cir. 2009) (finding

   that residential placement was not necessary to meet student’s educational needs

   where behavioral issues “manifested themselves away from school grounds”).

          The Court finds that the undisputed facts fail to demonstrate that residential

   placement is necessary for Braydon to receive an educational benefit so as to render it

   a “required service” under the IDEA. The ALJ found that Braydon’s IEP was sufficient

   for him to receive an education and progress in his educational goals. The ALJ’s

   inquiry should have ended there. As a result, the ALJ erred in finding that the school

   district had failed to provide a FAPE by refusing to offer residential placement in

   Braydon’s IEP. For these reasons, the ALJ’s decision regarding the substantive

   violation of the IDEA will be reversed.17

          B. Procedural Violation of the IDEA

          The ALJ found that, in addition to its purported substantive violation of the IDEA,

   the school district also committed a procedural violation of the IDEA. Specifically, the

          17
             On February 6, 2020, Braydon’s parents filed a notice of supplemental
   authority [Docket No. 43] alerting the Court to the recently decided case of Colonial
   School District v. E.G., 2020 WL 529906 (E.D. Pa. Jan. 31, 2020). The Court finds that
   this case, in which the court affirmed a hearing officer’s decision that a school district
   had failed to provide a student a FAPE, is not applicable here. In E.G., the school
   district challenged the hearing officer’s conclusions that the school district officials’
   testimony was not credible. 2020 WL 529906, at *4. The E.G. court found that the
   school district had failed to demonstrate error in the hearing officer’s credibility
   determinations. Id. at *6. This case does not provide any guidance as to the issues in
   this case, namely, whether residential placement was necessary for Braydon’s
   educational purposes, and therefore does not change the Court’s decision.

                                               28
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 29 of 32




   ALJ concluded that the school district had violated 34 C.F.R. 300.513(a)(2)(ii)18 by

   creating an imbalance of information about the proposed placement at Shiloh House

   that detrimentally impacted Braydon’s parents’ ability to meaningfully participate as IEP

   team members. AR at 137-38.

          Title 34 C.F.R. § 300.513(a)(1) provides that, “[s]ubject to paragraph (a)(2) of

   this section, a hearing officer’s determination of whether a child received FAPE must be

   based on substantive grounds.” Paragraph (a)(2) further provides that “[i]n matters

   alleging a procedural violation, a hearing officer may find that a child did not receive a

   FAPE only if the procedural inadequacies . . . [s]ignificantly impeded the parent’s

   opportunity to participate in the decision-making process regarding the provision of a

   FAPE to the parent’s child.” 34 C.F.R. § 300.513(a)(2)(ii).

          The school district did not make an argument regarding the ALJ’s finding of a

   procedural violation in its opening brief. See Docket No. 35. Instead, it states in a

   footnote that, “[b]ecause resolution of the substantive question moots the procedural

   claims, the District’s opening brief will not address the procedural claims.” Id. at 3 n.1.

   The parents argue that, because the school district failed to present an argument on

   this issue, the school district waived its ability to contest the ALJ’s procedural finding.

   Docket No. 38 at 2. 19 In its reply brief, the school district counters that, “even in cases


          18
            The ALJ found a violation of 34 C.F.R. § 300.513(a)(1)(ii), but the Court
   believes that the ALJ intended to find a violation of 34 C.F.R. § 300.513(a)(2)(ii).
          19
             The parents classify the ALJ’s conclusion that the school district precluded
   them from meaningful participation in the IEP process as a finding that the school
   district had committed “a substantive violation” of the IDEA. See Docket No. 38 at 2.
   This is incorrect. Not only did the ALJ repeatedly describe this violation as a

                                                29
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 30 of 32




   raising procedural claims, a court still must base its decision on substantive grounds,”

   citing 20 U.S.C. § 1415(f)(3)(E),20 and again asserts that, “[b]ecause resolution of the

   substantive question moots the procedural claims,” it did not waive any claims. Docket

   No. 41 at 11. It then presents a brief argument challenging the ALJ’s procedural

   finding. Id. at 12.

          The school district cites no authority and provides no argument concerning why

   the resolution of the substantive claims “moots” the procedural violations. Both 20

   U.S.C. § 1415 and 34 C.F.R. § 1415 provide that a hearing officer may find a violation

   of the IDEA on procedural grounds if the procedural irregularities prevent the parents

   from meaningful participation in the decisionmaking process – a finding which the ALJ

   made. AR at 137-38. The school district’s failure to challenge the ALJ’s procedural

   finding21 waives any argument on appeal, and the Court will affirm the ALJ’s finding of a


   “procedural violation,” see AR at 138, but the regulation specifically provides that a
   finding that the school district impeded the parents’ opportunity to participate in the
   FAPE decision-making process is a procedural violation of the IDEA. See 34 C.F.R.
   § 300.513(a)(2)(ii).
          20
            Title 20 U.S.C. § 1415(f)(3)(E) provides that, “[s]ubject to clause (ii), a decision
   made by a hearing officer shall be made on substantive grounds based on a
   determination of whether the child received a free appropriate public education.” 20
   U.S.C. § 1415(f)(3)(E)(i). Clause (ii) is identical to 34 C.F.R. § 300.513(a)(2)(ii),
   providing that a hearing officer may find that a child did not receive a FAPE if the
   procedural inadequacies significantly impeded the parents’ opportunity to participate in
   the FAPE decisionmaking process. 20 U.S.C. § 1415(f)(3)(E)(ii).
          21
              In its complaint, the school district prayed for a judgment declaring that it had
   provided Braydon’s parents with a meaningful participation in the development of
   Braydon’s IEP. Docket No. 1 at 12 (Case No. 19-cv-01694-PAB-KLM). The Court finds
   that this is insufficient to avoid waiver of this argument. See Williams v. Steward, 488
   F. App’x 322, 323 n.1 (10th Cir. 2012) (unpublished) (“Although the notice of appeal
   names several procedural orders, Williams does not address them in his opening brief.

                                                30
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 31 of 32




   procedural violation.

          Given the ALJ’s finding that a substantive violation had occurred and his

   subsequent determination that the parents were entitled to reimbursement for

   Braydon’s placement at Wediko, he “conclude[d] that no separate or additional relief is

   warranted on th[e] procedural violation.” AR at 138. Because the Court has reversed

   the ALJ’s determination that the school district failed to provide a FAPE, the ALJ’s

   award of reimbursement will also be reversed. See Erickson v. Albuquerque Pub.

   Schs., 199 F.3d 1116, 1122-23 (10th Cir. 1999) (while a procedural violation may result

   in court-ordered relief, “compensatory education is not an appropriate remedy for a

   procedural violation of the IDEA.”). The question concerning what relief, if any,

   Braydon’s parents are entitled to in this context – where a procedural violation has

   been found, but the school district provided a FAPE22 – was not addressed by the ALJ

   and has not been briefed by the parties. As a result, the Court will remand this case to

   the ALJ for a determination concerning what, if any, relief Braydon’s parents are

   entitled to. The ALJ may order additional briefing if necessary.23


   Thus, we deem any appeal from those rulings waived and do not address them.”).
   Similarly, the school district’s argument [Docket No. 41 at 11] that it did not waive any
   arguments because it had indicated that its “opening brief will not address the
   procedural claims,” Docket No. 35 at 3 (emphasis in original), is meritless. “[A] party
   waives issues and arguments raised for the first time in a reply brief.” Reedy v.
   Werholtz, 660 F.3d 1270, 1274 (10th Cir. 2011) (quotation omitted). Thus, the Court
   will not address the school district’s argument in its reply brief that the parents
   meaningfully participated in the development of Braydon’s IEP. See Docket No. 41 at
   12.
          22
            Finding a procedural violation of the IDEA does not preclude a finding that the
   school district provided a FAPE. Erickson, 199 F.3d 1120 n.4.
          23
           Given the Court’s finding that Braydon’s parents are not entitled to
   reimbursement, the Court does not reach the parents’ argument that the ALJ erred in
   determining the date on which the parents were first entitled to reimbursement. See

                                               31
Case 1:19-cv-01273-PAB-KLM Document 44 Filed 05/29/20 USDC Colorado Page 32 of 32




   IV. CONCLUSION

          For these reasons, it is

          ORDERED that the Joint Motion for Determination [Docket No. 42] is

   GRANTED. It is further

          ORDERED that the decision of the ALJ is AFFIRMED IN PART and REVERSED

   IN PART. It is reversed to the extent that it finds that the school district committed a

   substantive violation of the IDEA. It is affirmed to the extent that it finds that the school

   district committed a procedural violation of the IDEA. It is further

          ORDERED that this case is REMANDED to the ALJ to determine whether

   Braydon’s parents are entitled to relief based on the school district’s procedural

   violation of the IDEA. It is further

          ORDERED that the Motion for Summary Judgment [Docket No. 10] is DENIED

   AS MOOT. It is further

          ORDERED that Defendant’s Opposed Motion to Stay Proceedings [Docket No.

   21] is DENIED AS MOOT.

          DATED May 29, 2020.


                                              BY THE COURT:


                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




   Docket No. 38 at 15.

                                                32
